 



Exhibit 10.33
Lafarge North America Inc.
Deferred Compensation/Phantom Stock Plan
& Thrift Savings Restoration Plan
Effective November 30, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section Page
Title and Purpose
    2  
 
       
Article 1 Definitions
    2  
 
       
Article 2 Selection, Enrollment & Eligibility
    8  
 
       
Article 3 Deferral Elections, Notional Investments, Crediting, Taxes
    9  
 
       
Article 4 Distributions
    15  
 
       
Article 5 Hardship Withdrawal Elections
    17  
 
       
Article 6 Termination of Employment Prior to Elected Distribution Date
    18  
 
       
Article 7 Disability Waiver and Benefit
    19  
 
       
Article 8 Beneficiary Designation
    20  
 
       
Article 9 Leave of Absence
    21  
 
       
Article 10 Termination, Amendment or Modification
    22  
 
       
Article 11 Administration
    23  
 
       
Article 12 Other Benefits and Agreements
    25  
 
       
Article 13 Claims Procedures
    26  
 
       
Article 14 Miscellaneous
    28  

-i-

 



--------------------------------------------------------------------------------



 



Lafarge North America Inc.
Deferred Compensation/Phantom Stock Plan
Effective November 30, 2005
Title and Purpose
     This Plan shall be known as “Lafarge North America Inc.’s Deferred
Compensation/Phantom Stock Plan (DCP) & Thrift Savings Restoration Plan (TSRP).”
The purpose of the Plan is to attract, motivate and retain a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Lafarge North
America Inc., a Maryland corporation, by permitting them to defer compensation
and affording them the opportunity to link that compensation to Company Stock
performance. This plan is administered and functions in two parts and selection
to participate in the Deferred Compensation (DCP) does not automatically include
participation in the TSRP. The Plan is unfunded for purposes of the Internal
Revenue Code and Title I of ERISA.
ARTICLE 1
Definitions
     For purposes of the Plan, the following phrases or terms have the indicated
meanings:

1.1   “Account” means one or more of a Participant’s Cash Account(s),
Performance Unit Account(s), Dividend Equivalent Cash Account(s), and Dividend
Equivalent Performance Unit Account(s). Each Account includes, to the extent
applicable, any Subaccounts.

1.2   “Account Balance” means, with respect to a Participant, a credit on the
records of the Employer equal to the Deferral Account balance. The Account
Balance is solely a bookkeeping entry intended as a device for the measurement
and determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.3   “Affiliate” means (i) a corporation that is a member of a controlled group
of corporations (as determined pursuant to Code Section 414(b), although
excluding any corporation that is incorporated outside the United States) which
includes the Company and (ii) a trade or business (whether or not incorporated)
under common control (as determined pursuant to Code Section 414(c)) of the
Company, (iii) any organization (whether or not incorporated) that is a member
of an affiliated service group (as determined pursuant to Code Section 414(m)),
including an Employer, a corporation described in clause (i) of this section or
a trade or business described in clause (ii) of this section, or (iv) any other
entity that is required to be aggregated with the Employer pursuant to
regulations promulgated under IRS code Section 414(o).

1.4   “Annual Base Salary” means the annual cash compensation relating to
services performed during any Plan Year, whether or not paid in such Plan Year
or included on the Federal Income Tax Form W-2 for such Plan Year, excluding
bonuses, amounts relating to

-2-



--------------------------------------------------------------------------------



 



    executive compensation programs, overtime, fringe benefits, relocation
expenses, incentive payments, non-monetary awards, directors fees and other
fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Annual Base Salary is calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and includes amounts not
otherwise included in the Participant’s gross income under Code Sections 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by the Employer;
provided, however, that all such amounts are included in compensation only to
the extent that, had there been no such plan, the amount would have been payable
in cash to the Employee.   1.5   “Annual Bonus” means any compensation, in
addition to Annual Base Salary relating to services performed during any Plan
Year, whether or not paid in such Plan Year or included on the Federal Income
Tax Form W-2, payable to a Participant as an Employee under the Employer’s bonus
plans that are based on performance goals.   1.6   “Annual Deferral Amount”
means that portion of a Participant’s Annual Base Salary, Annual Bonus, and/or
Long Term Incentive Bonus that a Participant elects to have, and is deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s retirement, Disability (if deferrals cease in accordance with
Article 7), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Deferral Amount is the actual amount withheld prior to
such event.   1.7   “Beneficiary” means one or more persons, trusts, estates or
other entities, designated in accordance with Article 8, that are entitled to
receive benefits under this Plan upon the death of a Participant.   1.8  
“Beneficiary Designation Form” means the form established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to designate one or more Beneficiaries.   1.9   “Board” means the board of
directors of the Company.   1.10   “Cash Account” means a bookkeeping account
maintained by the Company on behalf of each Participant who elects to defer
compensation in cash in accordance with Article 3.   1.11   “Change in Control”,
to the extent allowed under Code Section 409A, means:

  (a)   A sale or transfer of at least 40% of the total gross fair market value
of the assets of the Company on a consolidated basis in any transaction or
series of related transactions;     (b)   Any merger, consolidation or
reorganization to which the Company is a party, except for a merger,
consolidation or reorganization in which the Company is the surviving
corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization

-3-



--------------------------------------------------------------------------------



 



      will own in the aggregate immediately following the merger, consolidation
or reorganization the Company’s outstanding equity (on a fully diluted basis)
either (i) having the ordinary voting power to elect a majority of the members
of the Company’s board of directors to be elected by the holders of Common Stock
and any other class that votes together with the Common Stock as a single class
or (ii) representing at least 50% of the equity value of the Company as
reasonably determined by the Board;     (c)   The election by shareholders to
replace the majority of the members of the Board with directors whose
appointment or election was not endorsed by the existing Board, or     (d)   A
liquidation or dissolution of the Company.

1.12   “Claimant” has the meaning set forth in Article 13.   1.13   “Code” means
the Internal Revenue Code of 1986, including amendments.   1.14   “Committee”
means the committee described in Article 11.   1.15   “Company” means Lafarge
North America Inc., a Maryland corporation and any successor to such corporation
that adopts the Plan.   1.16   “Deduction Limitation”, to the extent allowed
under Code Section 409A, means the following described limitation on a benefit
that may otherwise be distributable pursuant to the provisions of this Plan.
Except as otherwise provided, this limitation is applied to all distributions
that are “subject to the Deduction Limitation” under this Plan. If the Company
determines in good faith prior to a Change in Control that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable year of the
Company would not be deductible by the Company solely by reason of the
limitation under Code Section 162(m), then to the extent deemed necessary by the
Company to ensure that the entire amount of any distribution to the Participant
pursuant to this Plan prior to the Change in Control is deductible, the Company
may defer all or any portion of a distribution under this Plan. Any amounts
deferred pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.5 below. The amounts so deferred
and amounts credited/debited thereon is distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Company in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made is not limited by Code
Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
does not apply to any distributions made after a Change in Control.   1.17  
“Deferral Account” means (i) the sum of all of a Participant’s Subaccounts, plus
(ii) amounts credited in accordance with all the applicable crediting provisions
of this Plan that

-4-



--------------------------------------------------------------------------------



 



    relate to the Participant’s Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to his or her Deferral Account. The Deferral Account, and each other
specified account balance, is only a bookkeeping entry for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.   1.18   “Deferred Compensation
Participant” means (i) any Employee who is selected by the Committee to
participate in the Deferred Compensation/Phantom Stock Plan (DCP), (ii) who
elects to participate in the Plan, (iii) who signs an Election Form, (iv) whose
signed Election Form is accepted by the Committee, (v) who commences
participation in the Plan, and (vi) whose participation has not terminated.  
1.19   “Disability”, to the extent allowed under Code Section 409A, means that a
participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continued period of
not less than 12 months, or (ii) receiving income replacement benefits for a
period of not less than three months under a Company accident and health plan on
account of disability. Disability means any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Committee
determines whether the circumstances presented by the Participant constitute a
Disability.   1.20   “Disability Benefit” means the benefit set forth in
Article 7.   1.21   “Dividend Equivalent” means the amount of cash dividends or
other cash distributions paid by the Company on that number of shares of Common
Stock equivalent to the number of Performance Units then credited to a
Participant’s Performance Unit Account(s) and Dividend Equivalent Performance
Account(s), as applicable, which amount shall be allocated as additional
Performance Units to the Participant’s Dividend Equivalent Performance
Account(s) or as additional deferrals to the Participant’s Dividend Equivalent
Cash Account(s), as provided in Article 3.   1.22   “Dividend Equivalent Cash
Account” means a bookkeeping account maintained by the Company on behalf of a
Participant that is credited with Dividend Equivalents in the form of cash
deferrals attributable to Performance Units credited to the Participant’s
Performance Unit Account(s) in accordance with Article 3.   1.23   “Dividend
Equivalent Performance Account” means a bookkeeping account maintained by the
Company on behalf of a Participant that is credited with Dividend Equivalents in
the form of Performance Units attributable to Performance Units credited to the
Participant’s Performance Unit Account in accordance with Article 3.   1.24  
“Elected Amount” means the amount elected in the Participant’s Election Form for
deferral into one or more of a Participant’s Cash Account(s), Performance Unit
Account(s), Dividend Equivalent Cash Account(s), and Dividend Equivalent
Performance Unit Account(s).

-5-



--------------------------------------------------------------------------------



 



1.25   “Elected Distribution Date” means the beginning date for distribution
with respect to amounts credited to the Participant’s Account(s) and
Subaccount(s) pursuant to Article 4.1.   1.26   “Election Form” means the form
established by the Committee that a Participant completes, signs and returns to
the Committee to make his or her deferral election under the Plan.   1.27  
“Employee” means an individual whose relationship with an Employer is, under
common law, that of an employee.   1.28   “Employer” means the Company and any
Affiliate that, with the consent of the Company, elects to participate in the
Plan and any successor entity that adopts the Plan pursuant to Article 14.11. If
any such entity withdraws, is excluded from participation in the Plan or
terminates its participation in the Plan, such entity shall thereupon cease to
be an Employer.   1.29   “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.   1.30   “Fair Market Value” means on any date the
closing price of the stock on the Composite Tape, as published in the Western
Edition of The Wall Street Journal, of the principal securities exchange or
market on which the stock is so listed, admitted to trade, or quoted on such
date, or, if there is no trading of the stock on such date, then the closing
price of the stock as quoted on such Composite Tape on the next preceding date
on which there was trading in such shares; provided, however, if the stock is
not so listed, admitted or quoted, the Committee may designate such other
exchange, market or source of data as it deems appropriate for determining such
value for purposes of this Plan.   1.31   “Hardship” means an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, the
Participant’s Spouse, or a “dependent” (as defined in Code section 152) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The Committee determines
whether the circumstances presented by the Participant constitute an
unanticipated emergency. Such circumstances and the Committee’s determination
will depend on the facts of each case, but, in any case, payment may not be made
to the extent that such hardship is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent liquidation of such assets would not
itself cause severe financial hardship, or (iii) by cessation of his elective
deferrals under this Plan for the remainder of the Plan Year.   1.32   “Key
Employee” is defined in Code Section 416(i) and includes officers (but no more
than 50) with compensation exceeding $130,000 (adjusted for inflation), owners
of more than 5% of the company’s stock, and owners of more than 1% of the
Company’s stock with compensation exceeding $150,000 (adjusted for inflation).

-6-



--------------------------------------------------------------------------------



 



1.33   “Long Term Incentive Bonus” means any compensation, in addition to Annual
Base Salary and Annual Bonuses relating to services performed during a Plan
Year, whether or not paid in such Plan Year or included on the Federal Income
Tax Form W-2, payable to a Participant as an Employee under the Employer’s bonus
plans that are based on multiple years performance goals.   1.34   “Performance
Unit” or “Unit” means a non-voting unit of measurement that is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
of the Company solely for purposes of this Plan and does not transfer any of the
attributes of ownership of a share of Common Stock to the Participant.   1.35  
“Performance Unit Account” means a bookkeeping account maintained by the Company
on behalf of each Participant who elects to defer Compensation in Performance
Units in accordance with Article 3.   1.36   “Plan” means the Lafarge North
America Inc.’s Deferred Compensation/Phantom Stock Plan and the Thrift Savings
Restoration Plan, which is evidenced by this instrument, including any
amendments.   1.37   “Plan Year” means the twelve-month period commencing each
January 1st and ending on December 31st.   1.38   “Subaccount” means the
separate subaccounts under the Deferral Account that are established and
maintained for each Participant. Such Subaccounts shall reflect (i) the amount
deferred pursuant to the Participant’s Election Form for each deferral election;
(ii) Company contributions under the Thrift Savings Restoration Plan; and
(iii) amounts credited in accordance with all the applicable crediting
provisions of this Plan that relate to the Subaccount, less (iv) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Subaccount.   1.39   “Stock” means the common stock of
the Company.   1.40   “Termination of Employment” means the severing of
employment with the Company, voluntarily or involuntarily, for any reason other
than Disability or an authorized leave of absence.   1.41   “Thrift Savings
Plan” means the Lafarge North America Thrift Savings Plan established under IRS
code section 401(k), commonly referred to as the “401K Plan”.   1.42   “Thrift
Savings Restoration Participant” means (i) any employee who is selected by the
Committee to participate in the Thrift Savings Restoration Plan (TSRP), (ii) who
elects to participate in the DCP and signs an election form deferring at least
6% of eligible compensation, and (iii) has elected the maximum pre-tax
contribution permitted to be made under the Thrift Savings Plan (401k) on behalf
of such employee.   1.43   “Trading Window” means a trading period for trading
in Company’s Securities as specified by the Company’s Policy on Securities Law
Compliance.

-7-



--------------------------------------------------------------------------------



 



    ARTICLE 2
Selection, Enrollment and Eligibility   2.1   Selection by Committee.
Participation in the Plans is limited to Employees as determined by the
Committee, in its sole discretion, from a select group of management and highly
compensated Employees of the Employer. From that group, the Committee shall
select, in its sole discretion, Employees to participate in the Deferred
Compensation Plan and separately, Employees to participate in the Thrift Savings
Restoration Plan. Employees selected to participate in the Thrift Savings
Restoration Plan must be eligible to participate in the Thrift Savings (401k)
Plan under current rules of the plan.   2.2   Enrollment Requirements. As a
condition to participation, each selected Employee shall complete, execute and
return to the Committee an Election Form. The Committee shall establish from
time to time such enrollment requirements as it determines in its sole
discretion are necessary. Employees enrolling in the TSRP must also elect to
contribute the maximum pre-tax contribution to the Thrift Savings (401k) Plan.  
2.3   Eligibility; Commencement of Participation. Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee commences
participation in the Plan on the first day of the year following the completion
all enrollment requirements.   2.4   Termination of Participation and/or
Deferrals. If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with ERISA Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have
the right, in its sole discretion, to (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes and (ii) prevent the Participant from
making future deferral elections.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 3
Deferral Elections/Notional Investments/Crediting/Taxes

3.1   Deferrals and Notional Investments.

  (a)   Deferral Election. To the extent a Participant has Eligible Compensation
(compensation that exceeds the limit under Code Section 401(a)(17)) for each
Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Annual Base Salary, Annual Bonus, and/or Long Term Incentive Bonus in
the following percentages:

      Deferral   Minimum Amount
Annual Base Salary
  0% to 50%, in 1% increments
 
   
Annual Bonus
  0% to 100%, in 1% increments
 
   
Long Term Incentive Bonus
  0% to 100% in 1% increments

      If participant meets eligibility requirements for the Company match under
TSRP, 100% of that amount is deferred. If no election is made, the amount
deferred is zero and no company match under TSRP will be credited. Only those
amounts that exceed the limit under Code Section 401(a)(17) and Code Section 415
during the Plan Year may be deferred.     (b)   Notional Investment Election.
For each Plan Year, a Participant shall further elect to include 100% of his or
her Annual Deferral Amount, Annual Base Salary, Annual Bonus, Long Term
Incentive Bonus, and/or Company match in the TSRP (if eligible) in (a) cash, in
accordance with this Article, and/or (b) Performance Units, in accordance with
this Article, in the following percentages:

      Deferral Form   Minimum Amount
Cash
  0% to 100%, in 1% increments
 
   
Performance Units
  0% to 100%, in 1% increments

The combined percentage of the Annual Deferral Amount in Cash and/or Performance
Units shall equal 100%.

  (i).   Subsequent Notional Investment Election. For each Plan Year, a
Participant may make one Subsequent Notional Investment Election to change an
existing Notional Investment Election to include 100% of his or her Annual
Deferral Amount, Annual Base Salary, Annual Bonus, Long Term Incentive

-9-



--------------------------------------------------------------------------------



 



      Bonus. And/or TSRP Company Match in (a) cash, in accordance with this
Article, and/or (b) Performance Units, in accordance with this Article in the
following percentages:

      Deferral Form   Minimum Amount
Cash
  0% to 100%, in 1% increments
 
   
Performance Units
  0% to 100%, in 1% increments

      The combined percentage of the Annual Deferral Amount in Cash and/or
Performance Units shall equal 100%.     (ii).   Trading Window Restrictions.
Subsequent Notional Investment Elections must coincide with permissible trading
windows for Company Stock pursuant to the Company’s Policy on Securities Law
Compliance. The Board of Directors and/or the Committee retain the right to
alter restrictions on Subsequent Notional Investment Elections from time to time
as they may determine in their sole discretion are necessary.

3.2 Election to Defer; Effect of Election Form

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections, as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Article 2.2) and accepted by the Committee.    
(b)   Annual Election Forms. A Participant’s Election Form is effective only for
the Plan Year that is listed on the Election Form. The Committee shall maintain
an open enrollment period preceding each Plan Year in order to allow
Participants to submit Election Forms.     (c)   Timing of Election to Defer
Annual Base Salary and Annual Bonus. To be effective for any Plan Year, an
Election Form to defer a percentage of Annual Base Salary and/or a percentage of
the Annual Bonus must be received by the Committee prior to (the first day) of
the Plan Year to which these payments relate. However, if an individual first
becomes eligible to participate in the Plan on or after the Effective Date and
on a date other than (the first day of the Plan Year), the individual may submit
an Election Form to defer a percentage of Annual Base Salary for the remainder
of the Plan Year in which he or she becomes a Participant if the Election Form
is submitted within thirty (30) days after becoming eligible to participate in
the Plan; provided, however, that the Election Form shall apply only to
compensation not yet earned. If an Employee first becomes eligible to

-10-



--------------------------------------------------------------------------------



 



      participate in the Plan on a date after (the last day of the fiscal
quarter preceding the first day of the following plan year –e.g., if plan year
is 1/1 start, no one would be allowed to start deferring after 10/1) of any
calendar year, then the Employee shall not be entitled to elect to defer any
portion of his or her Annual Base Salary for this short Plan Year. With respect
to the Annual Bonus, the deferral is permitted to the extent allowed under Code
Section 409A.     (d)   Determination of Performance Units. Each Participant
shall have the right under Article 3.1(b) to elect to have all or a portion of
such Participant’s Annual Deferral Amount held in the form of Performance Units
in lieu of cash. The number of Performance Units shall equal such Elected Amount
divided by the Fair Market Value of a share of Common Stock on the date of
deferral. Such Elected Amount and the number of Performance Units issued shall
be adjusted to the extent necessary to issue any fractional shares. All such
Performance Units shall be 100% vested upon issuance. Any election to receive
Performance Units under this Plan shall be made by the execution by the
Participant and delivery to the Committee of an Election Form established by the
Committee from time to time for such purpose.

3.3   Withholding of Annual Deferral Amounts. For each Plan Year, once a
Participant’s has Eligible Compensation exceeding the Code Section 401(a)(17)
limit and elective contributions to the 401(k) plan exceed the maximum allowable
elective contribution under section 402(g), the Annual Base Salary portion of
the Annual Deferral Amount is withheld from each regularly scheduled Annual Base
Salary payroll in equal amounts, as adjusted for increases and decreases in
Annual Base Salary. Provided the Participant has Eligible Compensation in excess
of the Code Section 401(a)(17) limit, the Annual Bonus portion of the Annual
Deferral Amount is withheld at the time the Annual Bonus and/or Long Term
Incentive Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year.

3.4   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures established by the Committee, in its sole
discretion, amounts are credited or debited to a Participant’s Account Balance
in accordance with the following rules:

  (a)   Deferral Account. Employer shall establish and maintain on its books an
Account in the name of the Participant and Employee’s deferral shall be credited
by the Employer to the Participant’s Account as of the date such amount
otherwise would have been paid to the Participant.     (b)   Cash Account. If a
Participant elects to defer his or her Annual Deferral Amount, Annual Base
Salary, Annual Bonus, and/or Long Term Incentive Bonus in cash, the Committee
shall establish and maintain a Cash Account for the Participant under the Plan,
which Account shall be a memorandum account on the books of the Company and
shall be such Participant’s “Cash Account.” Each day, the total amount credited
to the Participant’s Account as of the last day of the preceding calendar month
shall be credited with interest based on an average of the prime rate, as
published in the Wall Street Journal, for the preceding calendar month.

-11-



--------------------------------------------------------------------------------



 



  (c)   Performance Unit Account. If a Participant elects to defer his or her
Annual Deferral Amount, Annual Base Salary, Annual Bonus, and/or Long Term
Incentive Bonus in Performance Units, the Committee shall establish and maintain
a Performance Unit Account for the Participant under the Plan, which Account
shall be a memorandum account on the books of the Company and shall be such
Participant’s “Performance Unit Account.” A Participant’s Performance Unit
Account shall be credited as follows:

  (i)   Performance Unit Crediting. The number of such Performance Units to be
credited to each Participant’s Account shall be determined by dividing (A) the
aggregate dollar amount of the Participant’s applicable deferral by (B) the Fair
Market Value of one share of Common Stock on the date the deferral is to be
credited to Participant’s account. Performance Units shall be added to the
Performance Units previously credited to the Participant’s Performance Unit
Account and may be credited (as additional Performance Units) to such Account in
whole or fractional units as applicable.     (ii)   Limitations on Rights
Associated with Performance Units. A Participant’s Performance Unit Account
shall be an account on the books of the Company. The Units credited to a
Participant’s Performance Unit Account(s) shall be used solely as a device for
the determination of the cash to be eventually distributed to such Participant
in accordance with this Plan. The Units shall not be treated as property, and
the nominal accounts shall not be treated as held in a trust fund of any kind.
All shares of Common Stock shall be and remain the sole property of the Company,
and each Participant’s right in the Units is limited to the right to receive
cash in the future as herein provided. No Participant shall be entitled to any
voting or other shareholder rights with respect to Units granted under this
Plan. The number of Units credited under this Article shall be subject to
adjustment in accordance with Article 3.     (iii)   Adjustments. The Committee
shall adjust the Performance Units credited to each Participant’s Performance
Unit Account, as appropriate, to reflect any stock dividend, stock split,
combination of shares, merger, share exchange, consolidation or any other change
in the corporate structure or shares of the Company.

  (d)   Dividend Equivalents; Dividend Equivalent Cash Account; Dividend
Equivalent Performance Account.

  (i).   Allocation of Dividend Equivalents. If a Participant elects to defer
his or her Annual Deferral Amount, Annual Base Salary, Annual Bonus, Long Term
Incentive Bonus, and/or TSRP Company contribution in Performance Units, then the
Participant shall, at the time of making an election in accordance with
Article 3, elect to have all Dividend Equivalents attributable to Units credited
to his or her Performance Unit Account

-12-



--------------------------------------------------------------------------------



 



      pursuant to such election credited to either (1) a Dividend Equivalent
Cash Account for such Participant or (2) a Dividend Equivalent Performance
Account for such Participant. Such election shall be irrevocable and shall
remain in effect with respect to all Performance Units credited to the
Participant’s Performance Unit Account(s) and Dividend Equivalent Performance
Account(s) in accordance with the Participant’s election made pursuant to
Article 3.     (ii).   Dividend Equivalent Cash Account. If a Participant elects
to have Dividend Equivalents attributable to Units credited to his or her
Performance Unit Account credited to a Dividend Equivalent Cash Account, the
Committee shall establish and maintain a Dividend Equivalent Cash Account for
the Participant under the Plan, which Account shall be a memorandum account on
the books of the Company and shall be such Participant’s “Dividend Equivalent
Cash Account.” In such case, the Committee shall, as of each dividend payment
date, credit the Participant’s Dividend Equivalent Cash Account with an amount
equal to the amount of Dividend Equivalents attributable to Performance Units
then credited to the Participant’s Performance Unit Account. In addition, each
day, the total amount credited to the Participant’s Dividend Equivalent Cash
Account as of the last day of the preceding calendar month shall be credited
with interest at an average of the prime rate, as published in the Wall Street
Journal, the preceding calendar month.     (iii).   Dividend Equivalent
Performance Unit Account. If a Participant elects to have Dividend Equivalents
attributable to Units credited to his or her Performance Unit Account credited
to a Dividend Equivalent Performance Unit Account, the Committee shall establish
and maintain a Dividend Equivalent Performance Unit Account for the Participant
under the Plan, which Account shall be a memorandum account on the books of the
Company and shall be such Participant’s “Dividend Equivalent Performance Unit
Account.” In such case, the Committee shall, as of each dividend payment date,
credit the Participant’s Dividend Equivalent Performance Account with an amount
of Units determined by dividing the amount of Dividend Equivalents attributable
to Performance Units then credited to the Participant’s Performance Unit Account
by the Fair Market Value of a share of Common Stock as of such date. The Units
credited to a Participant’s Current Dividend Equivalent Performance Unit Account
shall be subject to adjustment under Article 3.4(c).

  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Participant Accounts are to be used
for measurement purposes only. The calculation of crediting or debiting amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any investment
vehicle or fund. In the event that the Employer, in its own discretion, decides
to place

-13-



--------------------------------------------------------------------------------



 



      amounts in investment vehicles or funds, no Participant shall have any
rights in or to such investments themselves. Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Employer;
the Participant shall at all times remain an unsecured creditor of the Employer.

3.5   FICA and Other Taxes. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Annual Base Salary and Annual
Bonus that is not being deferred, in a manner determined by the Employer, the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Deferral Account in order to
comply with Section 3.6.

3.6   Distributions. The Employer shall withhold from any distributions made to
a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer, in connection with such
distributions, in amounts and in a manner to be determined in the sole
discretion of the Employer.

3.7   Vesting. Participants are immediately vested for one hundred percent of
their deferrals of salary, annual bonus, and/or long term bonus including
interest or dividend equivalents credited to such deferrals. Company
contributions to the TSRP Account will vest on the same schedule as Company
contributions to the Thrift Savings (401k) Plan. At such time as the participant
is fully vested for the Thrift Savings Plan, they will be fully vested for the
TSRP contributions.

-14-



--------------------------------------------------------------------------------



 



ARTICLE 4
Distributions

4.1   Elected Distribution Date. Each Participant shall make an irrevocable
election as to the Elected Distribution Date with respect to each amount
deferred. This election is made on the Election Form(s) for each Plan Year and
shall apply solely to the applicable Subaccount for the deferral election
specified on the Election Form(s). The Election Form shall allow each
Participant to elect from among the following Elected Distribution Dates: (i) a
date that falls upon the third, fourth, fifth, sixth, seventh, eighth, ninth or
tenth anniversary of the final day of the Plan Year in which the election is
made; or (ii) the date of the Participant’s Termination of Employment.

4.2   Subsequent Deferral. Each Participant may make an irrevocable election to
change the timing or method of deferral by at least 5 years. This election is
made on the Subsequent Election Form(s) for each Plan Year and shall apply
solely to the applicable Deferral Account and/or Subaccount(s) for the deferral
election specified on the Election Form(s). Such election must be made at least
one year before payment would otherwise have been made AND the election shall
not be effective until 12 months after the date on which the Company accepts the
Subsequent Election Form. The Subsequent Election Form shall allow each
Participant to change a lump sum payment to (1) at date at least 5 years after
the original payment date or (2) an installment payment, payable for 10 years in
substantially equal periodic payments, starting on a date at least 5 years after
the original payment date. The Subsequent Election Form shall also allow each
Participant to change an annuity payment to a date at least 5 years after the
original payment commencement date.

4.3   Method of Distribution. Each Participant shall make an irrevocable
election as to the method of distribution with respect to each amount deferred.
This election is made on the Election Form(s) for each Plan Year and shall apply
solely to the applicable Subaccount for the deferral election specified on the
Election Form(s). Each Election Form shall allow each Participant to elect from
among the following methods of distribution: (i) a lump sum cash payment of the
Participant’s entire Deferral Account balance, to be paid, subject to the
Deduction Limitation, after the Distribution Date or Participant’s Termination
of Employment; or (ii) a series of ten (10) substantially equal cash installment
payments. Installment payments that are subject to the Deduction Limitation are
paid in accordance with Section 4.3 to the extent allowed under Code
Section 409A. Distributions payable on Termination of Employment shall be made,
or commence if an installment method is elected, 12 months after Termination of
Employment. However, notwithstanding any election to the contrary, if a
Participant has a voluntary or involuntary Termination of Employment before age
55, the distribution shall be made by a lump sum payment to be made one year
following the date of the Termination of Employment.

  (a)   Deferral Account Balances, including any Subaccounts, shall be
distributed in cash. To that end, Performance Units credited to a Participant’s
Performance Unit Account and Dividend Equivalent Performance Account shall be
distributed in cash equal to their Fair Market Value on the date of
distribution.

-15-



--------------------------------------------------------------------------------



 



4.4   Installment Payments. The first annual installment is paid on January 15th
of the year following the Elected Distribution Date or 12 months after the date
of the Participant’s Termination of Employment, whichever is applicable.
Subsequent annual installments are paid as soon as practicable after the end of
each 12-month anniversary of the Elected Distribution Date or the date of the
Participant’s Termination of Employment, whichever is applicable. The amount of
the first payment is a fraction of the total applicable Subaccount, the
numerator of which is 1 and the denominator of which is 10. The amount of each
subsequent payment is a fraction of the total balance of the applicable
Subaccount, the numerator of which is 1 and the denominator of which is the
total number of installments remaining.

4.5   Key Employees. Distributions to Key Employees are delayed for at least six
months after the separation from service in accordance with Code
Section 409A(a)(2)(B)(i), but not later than death.

-16-



--------------------------------------------------------------------------------



 



    ARTICLE 5
Hardship Withdrawal Election   5.1   Withdrawal Payout/Suspensions for Hardship.
If the Participant experiences a Hardship, and distributions have not yet
commenced under Article 4, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and/or
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s Account Balance (including fully vested Company
contributions under the TSRP), calculated as if such Participant were receiving
a benefit payable on Termination of Employment, or the amount reasonably needed
to satisfy the Hardship. If, subject to the sole discretion of the Committee,
the petition for a suspension and/or payout is approved, suspension shall take
effect upon the date of approval and any payout is made within 60 days of the
date of approval. The payment of any amount under this Section 5.1 shall not be
subject to the Deduction Limitation. Any suspension of deferrals pursuant to
this Section 5.1 shall continue for the remainder of the Plan Year in which the
suspension is approved.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 6
Termination of Employment Prior to Elected Distribution Date

6.1   Death Prior to Completion of Benefit Payments. If a Participant dies after
Termination of Employment but before the benefit is paid, the Participant’s
unpaid benefit is paid as soon as administrative practicable to the
Participant’s Beneficiary in the same amount as that benefit would have been
paid to the Participant had the Participant survived.

6.2   Death Prior to Termination of Employment. If a Participant dies before
Termination of Employment, the remaining benefit is paid as soon as
administratively practicable to the Participant’s Beneficiary in the same amount
as that benefit would have been paid to the Participant had the Participant
survived.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 7
Disability Waiver and Benefit

7.1   Disability Waiver.

  (a)   Waiver of Deferral. A Participant who is determined by the Committee to
be suffering from a Disability is excused from fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant’s Annual Base Salary and/or Annual Bonus for the Plan Year during
which the Participant first suffers a Disability. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections, but will continue to be considered a Participant for all other
purposes of this Plan.     (b)   Return to Work. If a Participant returns to
employment with the Employer, after a Disability ceases, the Participant may
elect to defer an Annual Deferral Amount for the Plan Year following his or her
return to employment or service and for every Plan Year thereafter while a
Participant in the Plan; provided such deferral elections are otherwise allowed
and an Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

7.2   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed, and is eligible for the benefits provided for in
Articles 3, 4 or 5 in accordance with the provisions of those Articles.
Notwithstanding the above, the Committee shall have the right to, in its sole
and absolute discretion and for purposes of this Plan only deem the Participant
to have experienced a Termination of Employment, after such Participant is
determined to be suffering a Disability, in which case the Participant shall
receive a Disability Benefit equal to his or her Account Balance at the time of
the Committee’s determination. The Participant is paid in accordance with
Article 6 as a deemed Termination of Employment. Any payment made is subject to
the Deduction Limitation.

-19-



--------------------------------------------------------------------------------



 



ARTICLE 8
Beneficiary Designation

8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

8.2   Beneficiary Designation and Change of Beneficiary. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed are canceled. The Committee is
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

8.3   Acknowledgment. No designation or change in designation of a Beneficiary
is effective until received and acknowledged in writing by the Committee or its
designated agent.

8.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary is
deemed to be his or her estate.

8.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Employer to withhold such
payments until this matter is resolved to the Committee’s satisfaction.

8.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employer and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s participation in the Plan shall terminate upon such full
payment of benefits.

-20-



--------------------------------------------------------------------------------



 



ARTICLE 9
Leave of Absence

9.1   Paid Leave of Absence. If a Participant is authorized by the Employer for
any reason to take a paid leave of absence from the employment of the Employer,
the Participant shall continue to be considered employed by the Employer and the
Annual Deferral Amount shall continue to be withheld during such paid leave of
absence in accordance with Article 3.2.

9.2   Unpaid Leave of Absence. If a Participant is authorized by the Employer
for any reason to take an unpaid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the Participant is excused from making deferrals until the earlier
of the date the leave of absence expires or the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral is withheld.

-21-



--------------------------------------------------------------------------------



 



ARTICLE 10
Termination, Amendment or Modification

10.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, to the extent allowed under Code Section 409A, the Company reserves
the right to discontinue its sponsorship of the Plan and/or to terminate the
Plan at any time with respect to any or all of its participating Employees, by
action of its board of directors. If Company elects to terminate the Plan, the
affected Participants shall terminate their participation in the Plan. Upon
termination of the Plan, Participants’ Account Balances (determined as if they
had experienced a Termination of Employment on the date of Plan termination) are
paid to the Participants as follows: If not part of a Change in Control, the
Account Balances will continue to be held until the Participant’s next stated
distribution date. In connection with a Change in Control, if the Plan is
terminated with respect to all of its Participants, the Company shall pay such
benefits as soon as administratively practicable. The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination to the extent allowed under Code Section 409A.

10.2   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification is
effective to decrease or restrict the value of a Participant’s vested Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification, and (ii) no amendment or
modification of this Article 10.2 or Article 11.2 of the Plan is effective. The
amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

10.3   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5 or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 11
Administration

11.1   Committee Duties. Except as otherwise provided in this Article 11, the
Benefits Planning Committee administers this Plan. The Board shall appoint
Members of the Committee. Members of the Committee may be Participants in this
Plan. The Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee is entitled to rely on information
furnished by a Participant or the Employer.

11.2   Administration Upon Change In Control. For purposes of this Plan, the
Committee is the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” is an independent third party selected by the Committee and
approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan, including, but
not limited to, benefit entitlement determinations; provided, however, upon and
after the occurrence of a Change in Control, the Administrator shall have no
power to direct the investment of Plan assets or select any investment manager
or custodial firm for the Plan. Upon and after the occurrence of a Change in
Control, the Company must: (i) pay all reasonable administrative expenses and
fees of the Administrator; (ii) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and (iii)
supply full and timely information to the Administrator on all matters relating
to the Plan, the Participants and their Beneficiaries, the Account Balances of
the Participants, the date of circumstances of the Disability, death or
Termination of Employment of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Company may not terminate the Administrator.

11.3   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.

11.4   Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder is final and conclusive and binding upon all
persons having any interest in the Plan.

-23-



--------------------------------------------------------------------------------



 



11.5   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

11.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Employer shall supply full and timely information to
the Committee and/or Administrator, as the case may be, on all matters relating
to the compensation of its Participants, the date and circumstances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

-24-



--------------------------------------------------------------------------------



 



ARTICLE 12
Other Benefits and Agreements
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Employer. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

-25-



--------------------------------------------------------------------------------



 



ARTICLE 13
Claims Procedures

13.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after the Claimant received such notice. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

13.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 13.3 below.

13.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

13.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a

-26-



--------------------------------------------------------------------------------



 



    hearing is held or other special circumstances require additional time, in
which case the Committee’s decision must be rendered within 120 days after such
date. Such decision must be written in a manner calculated for the Claimant’s
understanding, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters, as the Committee deems relevant.

13.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

-27-



--------------------------------------------------------------------------------



 



ARTICLE 14
Miscellaneous

14.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
is administered and interpreted to the extent possible in a manner consistent
with that intent.

14.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer. For purposes of the payment of
benefits under this Plan, any and all of the Employer’s assets are, and remain,
the general, unpledged unrestricted assets of the Employer. The Employer’s
obligation under the Plan is merely that of an unfunded and unsecured promise to
pay money in the future.

14.3   Employer’s Liability. The Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

14.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

14.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan is deemed to
give a Participant the right to be retained in the service of the Employer,
either as an Employee or a director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

14.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

-28-



--------------------------------------------------------------------------------



 



14.7   Terms. Whenever any words are used herein in the masculine, they is
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they is construed as though they were used in the plural or the singular, as the
case may be, in all cases where they would so apply.   14.8   Captions. The
captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   14.9   Governing Law. Subject to ERISA, the provisions
of this Plan is construed and interpreted according to the internal laws of the
Commonwealth of Virginia other than its conflict of laws principles, and so as
to comply with any applicable securities exchange rules or regulations.   14.10
  Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan is sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

Lafarge North America
Attention: James Nealis
12950 Worldgate Drive
Herndon, VA 20170

    Such notice is deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan is sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.  
14.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.   14.12   Validity. In case any
provision of this Plan is illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Plan is
construed and enforced as if such illegal or invalid provision had never been
inserted herein.   14.13   Incompetent. If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit is a payment for
the account of the Participant and the Participant’s Beneficiary, as the case
may be, and is a complete discharge of any liability under the Plan for such
payment amount.

-29-



--------------------------------------------------------------------------------



 



14.14   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.  
14.15   Legal Fees To Enforce Rights After Change in Control. The Company is
aware that upon the occurrence of a Change in Control, the Board (which might
then be composed of new members) or a shareholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.      
IN WITNESS WHEREOF, the Company has signed this Plan document effective as of
November 30, 2005.

                  Lafarge North America Inc., a Maryland corporation    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

-30-